DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-23 were pending.
Claims 24-26 have been added. 
Claim 12 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species there being no allowable generic or linking claim. 
Claims 1-11 and 13-26 are being examined on the merits. 

Rejections Withdrawn
	
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,826,329 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,130,812 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rejections Maintained/New Rejections Necessitated by Claim Amendments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-11, and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bedi (Bedi et al., US 2009/0123467 A1; Pub: 03/14/2009, of record) in view of Topalian (Topalian, et al., N. Engl. J. Med. 2012 June 366(26) p 2443-2454, of record) and Schon (Schon, et al, Oncogene 2008 27 190-199, of record).
	Bedi teaches a method of treating cancer, including sarcoma or lung cancer, comprised of administering a conjugate comprised of a targeting moiety and an active agent (citation).  The targeting moiety may comprise a variety of antibodies including, but not limited to, anti-EGFR antibodies and anti-HER2 antibodies (Bedi, ¶ 0126).  Bedi teaches that the active agent is ssRNA that engages TLR7 and TLR8 (Bedi, 0004).  Bedi also teaches that an alternative active agent is resiquimod (Bedi, ¶ 0182).  Regarding claim 7 and 8, as evidenced by Schon, resiquimod engages TLR7 and TLR8 that are expressed by plasmacytoid dendritic cells and myeloid DC (Schon, p 191, ¶ 2; Bedi, ¶ 0004).  Bedi also teaches of pharmaceutical compositions comprising the conjugate of Bedi and a pharmaceutically acceptable vehicle or diluent (Bedi, ¶ 0558). 
	Regarding claims 17-19, Bedi teaches that a linker is a molecule that is used to join the antibody to the immunostimulatory component.  These linkers include, but are not limited to, straight or branched chain carbon linkers (not enzymatically cleavable) polypeptides (Bedi, ¶ 0428).  Bedi also teaches cleavable peptide linkers, which are defined as certain natural or synthetic polypeptides that contain certain amino acid sequences (i.e. are usually hydrophobic) that are cleaved by specific enzymes such as cathepsins, found primarily inside the cell (Bedi, ¶ 0430).
Regarding claims 20 and 21, Bedi teaches that the conjugates may be used in conjunction with chemotherapeutic agents and that such a chemotherapeutic agent is the taxane paclitaxel. (Bedi, ¶ 0548).  
	Bedi does not teach a PD-1 antibody as the targeting moiety for the conjugates, and resiquimod is conjugated to the PD-1 antibody with a cleavable or non-cleavable linker. Bedi does not teach a method of treating lung cancer comprised of administering an anti-PD-1 antibody conjugated to resiquimod alone or in combination with a chemotherapeutic agent.  Bedi does not teach that resiquimod is a TLR 7/8 agonist.
	Schon teaches that resiquimod is a selective ligand for TLR7 and TLR8 in the human system and induces more pronounced cytokine secretion, macrophage activation and enhancement of cellular immunity as compared to imiquimod (Schon, p 191, ¶ 2).
	Topalian teaches a method of treating lung cancer comprised of administering BMS-936558 (same as nivolumab), an anti-PD-1 antibody, to cancer patients (Topalian, p 2443, ¶ 2).  Regarding claim 9-11, as defined by instant claim 14, the anti-PD-1 antibody, of Topalian will preferentially find to a tumor cell preferable in comparison to a non-tumor cell, wherein the tumor cell is a lymphoma.  Topalian et al. teaches that of the lung cancer patients treated, 18% had objective responses; 33% of patients with squamous tumors had objective responses; and 12% of patients with non-squamous tumors had objective responses (Topalian, p 2446, ¶ 6).  
It would be prima facie obvious to one of ordinary skill in the art to generate an anti-PD-1 antibody conjugated to resiquimod via an enzymatically cleavable linker or a non-enzymatically cleavable linker and use said conjugate in a method of treating lung cancer, said method comprising administration of the anti-PD-1-resiquimod ADC and further comprising administration of paclitaxel, because (1) Bedi et al. teaches that resiquimod is an active agent that can be attached to antibodies to generate a conjugate, (2) Schon et al. teaches that resiquimod is a selective ligand for TLR 7 and TLR 8 in humans and that resiquimod induces cytokine secretion, macrophage activation and enhancement of cellular immunity, (3) Topalian teaches that anti-PD-1 antibodies enhances immunity against cancer cells and is effective at treating lung cancer,(4) Bedi teaches generating conjugated with either enzymatically cleavable peptide linkers or non-enzymatically cleavable linkers, and Bedi further teaches that TLR agonists conjugated to targeting moieties capable of targeting cancer cells may be used in conjunction with the drug paclitaxel.  The motivation to generate an anti-PD-1 resiquimod conjugate is to better treat lung cancer by enhancing the cytotoxicity of immune cells towards tumors.  Schon teaches that resiquimod enhances the immunity against cancer cells, and Topalian et al. teaches that the anti-PD-1 antibody enhances the immunity against lung cancer cells.  The enzymatically cleavable peptide linkers provide the benefit of not releasing the resiquimod from the antibody until after the conjugate is endocytosed by the target cell, whereas the non-enzymatically cleavable linkers provide the benefit of increased stability.  One of ordinary skill in the art would have reasonably expected to generate an anti-PD-1 resiquimod conjugate to treat lung cancer, because Bedi teaches that resiquimod as an active agent in antibody conjugates, Schon et al. teaches that resiquimod is a selective ligand for TLR 7 and TLR 8 in humans and that resiquimod enhances cellular immunity, Topalian teaches that the anti-PD-1 antibody enhances immunity against lung cancer, Bedi teaches generating antibody conjugate with either an enzymatically cleavable peptide linker or a non-enzymatically cleavable linker, and Bedi further teaches of administration of TLR agonizing, tumor targeting ADCs in conjunction with paclitaxel for the purposes of treating cancer. 

Response to Arguments
Applicant makes the argument that Bedi is not enabling for the teachings alleged by the Office because Bedi does not provide a method to conjugate the compound resiquimod to the antibody instead of nucleic acids to the antibody.  Applicant then cites Example 1 (a conjugation scheme for conjugating nucleic acids to an antibody using EDC/imidazole chemistry) as evidence.  Applicant then argues that the conjugation scheme of Example 1 would be inoperable to “conjugate one amine to another amine”.  One of these amines refers to the amine present on the drug resiquimod and the other amine refers to an amine present in the antibody.  
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Whether the Bedi discloses any methods of “conjugating one amine to another amine” is not pertinent.  The instant claimed composition requires linking a activating moiety comprising an amine moiety to an antibody.  Bedi does disclose a method of conjugating an amine comprising compound to an antibody.  At ¶ 0417-0418, Bedi discloses a method of linking an oligonucleotide comprising a terminal amine with sulfo-SMCC.  The structure of SMCC is depicted below: 

    PNG
    media_image1.png
    292
    547
    media_image1.png
    Greyscale

SMCC is a heterobifunctional linker comprising an amine-reactive NHS-ester moiety at one end and a thiol-reactive maleimide moiety at the other end of the molecule.  Reacting SMCC with an amine-containing compound, as is done in the method disclosed in ¶ 0417 of Bedi, results in the amine compound possessing a thiol-reactive maleimide moiety, which can then be conjugated to reduced antibodies using the method disclosed in ¶ 0418 of Bedi.    
Furthermore, methods for conjugating amine-comprising compounds to polypeptides, such as antibodies, were well-known and well-established in the prior art before the effective filing date of the instant application.  For example, the SMCC heterobifunctional linker used to link thiol-reactive maleimide moieties to amine-containing compound was commercially available in pre-made kits with conjugation instructions prior to the effective filing date of the instant application (See: Molecular Probes, et al., Protein-Protein Crosslinking Kit (2011); Catalog No. P6305).  Additionally, the EDC used by Bedi in Example 1 is a well-known member of the class of compounds called carbodiimides.  Nakajima (Nakajima, et al., Bioconjugate Chem. 1995 6, 123-130) teaches that carbodiimides are used to form amide bonds between carboxylic acid-containing compounds (such as the side chains of aspartic acid and glutamic acid) and amine-containing compounds (such as resiquimod) (Nakajima, p 123, ¶ 4) under mild, aqueous conditions and that bioconjugation using carbodiimides had been widely performed in the prior art before the effective filing date of the application (Nakajima, p 123, ¶ 3).  
Furthermore, Sesay (Sesay, et al., BioPharm International 2003, Vol. 16, Issue 12) teaches on the subject of the general state of bioconjugation of a broad range of compounds (including radionuclides, drugs, toxins, enzymes, metal chelates, fluorophores, haptens and others) to antibodies (Sesay, p 1, ¶ 1).   Sesay teaches that monoclonal antibodies contain a number of reactive side chains and that these groups may serve as “handles” for attaching a wide variety of drug molecules (Sesay, p 2, ¶ 1).  Sesay teaches that one of these reactive groups are the carboxylic aid groups found at the C-terminus as well as in the side chains of aspartic acid and glutamic acid (Sesay, p 3, ¶ 1).  Sesay further teaches that these carboxylic acids are coupled to amine-containing molecules (such as resiquimod) through the generation of a reactive ester at the site of the carboxylic acid using water soluble carbodiimides (such as the EDC taught by Bedi and Nakajima) (Sesay, p 3, ¶ 1). In conclusion, though no conjugation scheme specific for resiquimod to an antibody is disclosed in the prior art, methods for conjugating amine-containing compounds, such as resiquimod, to monoclonal antibodies: 1) are taught by Bedi at ¶ 0417-0418 of Bedi and 2) were well-known-and well-established in the prior art well before the effective filing date of the instant application.  It is well within the purview of one of ordinary skill in the art of bioconjugation to find and adapt these general, user-friendly protocols to the conjugation of resiquimod to an anti-PD-1 antibody without undue experimentation.  

Claims 1-11 and 13-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bedi (Bedi et al., US 2009/0123467 A1; Pub: 03/14/2009, of record) in view of Topalian (Topalian, et al., N. Engl. J. Med. 2012 June 366(26) p 2443-2454, of record) and Schon (Schon, et al, Oncogene 2008 27 190-199, of record) as applied to claims 1-11, and 13-21 above and in further view of Patnaik (Patnaik, et al., Journal of Clinical Oncology 2012 May, Vol. 30, No. 15, p 2512-2512, of record).
The teachings of Bedi, Schon and Topalian are discussed above.
Neither Bedi nor Topalian nor Schon teaches that the anti-PD-1 antibody is lambrolizumab.
Patnaik reports on the study of the antibody MK-3475 (lambrolizumab), an anti-PD-1 antibody (Patnaik, Background, lines 1-3).  Patnaik reports that MK-3475 had, in preclinical trials, shown antitumor activity in multiple tumor types (Patnaik, Background, lines 3-4).  Patnaik reports that escalating IV doses of 1, 3 and 10 mg/kg were given every 2 weeks (Patnaik, Methods, lines 3-5).  Patnaik reports that MK-3475 was well tolerated across the doses tested and that no drug-related adverse events (AEs) greater than or equal to Grade 3 were reported (Patnaik, Results, lines 7-9) and that MK-3475 was well-tolerated without dose limiting toxicities across the tested dose levels (Patnaik, Conclusions, lines 1-2).   
It would be prima facie obvious to one of ordinary skill in the art to substitute the anti-PD-1 antibody of Topalian with the lambrolizumab of Patnaik to arrive at a method comprising administration of a lambrolizumab-resiquimod ADC and further comprising the administration of paclitaxel.   At the time of filing, lambrolizumab was a well-characterized, safe antibody that was performing well in human clinical trials.  The motivation behind this incorporation of lambrolizumab is to have a conjugate wherein the antibody can be expected to: 1) be safe and 2) perform in a human in vivo environment.  A person having ordinary skill in the art would have a reasonable expectation of success using lambrolizumab in this ADC because of the data indicating safety and efficacy from Patnaik.  


Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
See counterarguments made above.  

Claims 1-11 and 13-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bedi (Bedi et al., US 2009/0123467 A1; Pub: 03/14/2009, of record) in view of Topalian (Topalian, et al., N. Engl. J. Med. 2012 June 366(26) p 2443-2454, of record), Schon (Schon, et al, Oncogene 2008 27 190-199, of record) and Patnaik (Patnaik, et al., Journal of Clinical Oncology 2012 May, Vol. 30, No. 15, p 2512-2512, of record) as applied to claims 1-11, and 13-23 above and in further view of Burke (Burke, et al., Bioconjugate Chem 2009, 20, 1242-1250) and Hamblett (Hamblett, et al., Clinical Cancer Research 2004 Vol. 10, 7063-7070).
The combined teachings of Bedi, Topalain, Schon and Patnaik are discussed above.  
The combined teachings of Bedi, Topalain, Schon and Patnaik do not teach that TM is linked to AM via a bond to cysteine via linker L, which comprises a maleimidocaproyl-valine-citrulline-p-aminobenzyloxycarbonyl moiety, at an average extent of conjugation of 3-5 L-AM moieties per TM.  
The teachings of Burke and Hamblett, however, make up for these deficiencies. 
Burke teaches that linkers comprising the val-cit-PABC moiety results in release of free, unmodified drug from the conjugate following localization of the conjugate into the target cell’s lysosomes (Burke, p1243, Fig. 1(b)):

    PNG
    media_image2.png
    287
    1228
    media_image2.png
    Greyscale

In step 1 of the cleavage, the valine-citrulline is cleaved by lysosomal proteases.  In step 2, the “self-immolative” PABC spacer undergoes [1,6] fragmentation coupled with release of carbon dioxide to yield free, unmodified drug.
Hamblett discusses the pharmacological properties of conjugates comprising differing drug to antibody ratios (Hamblett, Abstract) for drugs conjugated to antibodies at cysteine via maleimidocaproyl-Val-Cit linkers (Hamblett, p 7064, ¶ 4-5).  Hamblett teaches that maximizing the therapeutic potential of such drugs requires a high therapeutic index for the drug and a 2-fold “jump” in therapeutic index is observed when the drug to antibody ration is decreased from 8 drug/mAb to 4 drug/mAb (Hamblett, p 7069, ¶ 6).
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Hamblett and Burke with the combined teachings of Bedi, Topalain, Schon and Patnaik.  The net result of such a combination would be a mixture of compounds of the formula: 
TM-(-L-AM)n
wherein: 1) L comprises a maleimidocaproyl-Val-Cit-PABC moiety, 2) AM comprises resiquimod, 3) TM comprises an anti-PD-1 antibody that is lambrolizumab, 4) -L-AM is linked to TM via linkages to cysteines and 5) n is, on average, 4.  One of ordinary skill in the art would be motivated to make such a conjugate in order to develop an immunoconjugate that releases free, unmodified AM into the target cells at a high therapeutic index.  One of ordinary skill in the art would have a reasonable expectation of success combining the teachings of Hamblett and Burke with the combined teachings of Bedi, Topalain, Schon and Patnaik because: 1) Burke teaches that linkers comprising a val-cit-PABC moiety release free, unmodified drug into the target cell following lysosomal protease cleavage of the val-cit bond followed by subsequent self-immolation of PABC and 2) Hamblett teaches that, for drugs attached to antibodies at cystine via linkers comprising maleimidocaproyl-val-cit moieties, that an average drug to antibody ratio of 4 produces a 2-fold increase in therapeutic index as compared to conjugates having a drug to antibody ratio of 8.  
Further, with respect to the instant claims being directed to average drug to antibody ratios of from 3-5, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).  This fully satisfies the limitations of claims 24-26.





Conclusion
Claims 1-11 and 13-26 are rejected.
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN L VAN DRUFF/Examiner, Art Unit 1643              

                                                                                                                                                                                          /JULIE WU/Supervisory Patent Examiner, Art Unit 1643